Citation Nr: 1415936	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  08-15 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1. Entitlement to an initial disability rating in excess of 20 percent for chronic lumbar strain with mild disk narrowing at L5-S1 (low back disability).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active honorable service from November 1976 to November 1979 and other than honorable service from November 1984 to January 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Veteran previously testified at a hearing before the undersigned Acting Veterans Law Judge of the Board in June 2009, and a transcript of the hearing has been associated with the claims file.

This case was previously before the Board in November 2009, at which time it was remanded further development.  The case has now been returned to the Board for further appellate action.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's low back disability is manifested by painful motion and limitation of flexion to, at worst, 40 degrees; and the low back disability has not resulted in neurological impairment in either lower extremity or any incapacitating episodes necessitating bed rest prescribed by a physician.



CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the Veteran's low back disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, and 4.71a, Diagnostic Codes 5235-5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The record reflects that the Veteran was mailed a letter in March 2007 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  Therefore, the Veteran was provided appropriate notice with respect to the disability-rating and effective-date elements of his claim.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file, VA Medical Center records have been obtained, and the Veteran has been afforded appropriate VA examinations.  The Veteran has stated that he applied for Social Security Administration (SSA) benefits in 1994.  The RO attempted to obtain these records but did not receive a response.  The Board finds that these records would not be relevant to the claim on appeal, as the pertinent time frame for determining whether an increased rating is warranted is no earlier than from one year prior to the date of receipt of the Veteran's increased rating claim in August 2006.  Therefore, no further development is warranted with respect to the SSA records.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

The Veteran has been afforded a hearing before an Acting Veterans Law Judge (AVLJ) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the AVLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate the increased rating claim.  The AVLJ also did not specifically seek to identify any pertinent evidence not currently in the claims file.  This was not necessary, however, because the Veteran volunteered his current treatment and current symptoms regarding his back disability.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Accordingly, the Board will address the merits of the claim.

II. Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Chronic lumbar strain with mild disk narrowing at L5-S1 is evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2013).

Under the general rating formula for rating diseases and injuries of the spine, effective September 26, 2003, with or without symptoms of pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A disability rating of 10 percent is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is a vertebral body fracture with loss of 50 percent or more of the height.  Id.

A 20 percent disability rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent disability rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees of less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 50 percent disability rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  Id.

There are several notes set out after the diagnostic criteria, which provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  Id.

Note five provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Note six provides that disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III. Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

In March 2007, the Veteran was afforded a VA examination.  At that time, he reported that he experienced low back pain for almost 30 years.  He reported the pain as a four or five out of ten in intensity.  He stated that he sometimes had difficulty moving due to stiffness, his activities of daily living were limited, and his work was affected due to limited ability to lift, bend, and twist.  He denied a history of flare-up or radiating pain in his lower extremities.

Upon physical examination the Veteran was noted to walk guardedly with complaints of back pain.  He did not use any assistive device or wear any braces.  Examination revealed normal lumbar lordosis with no spasm or atrophy.  The range of motion measurements were as follows: forward flexion to 40 degrees with complaint of pain at the end of motion, extension to 15 degrees with complaint of pain at the end of motion, right and left lateral flexion to 25 degrees each, with pain, and rotation to 10 degrees with pain.  The examiner noted evidence of incoordination without any weakness and fatigability.  There was no functional loss due to subjective complaint of pain, and both lower limbs were negative for any neurological deficiency.  X-rays taken of the Veteran's lumbar spine revealed mild disk narrowing at L5-S1 but were otherwise unremarkable.  

The examiner diagnosed the Veteran was chronic lumbar strain.  He noted there was no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance on repetitive use of the spine.  He also noted no history of acute episodes of excruciating pain during the previous 12 months, and he reported the Veteran had minimal functional impairment of daily occupational activities due to his back.

In February 2010, the Veteran was afforded another VA examination.  At that time, he reported rather constant low back pain of three to four out of ten in intensity that affected his activities of daily living and work.  He reported repetitive motion increased the pain during flare-ups but did not result in any limitation of motion.  However, he also denied acute episodes of excruciating incapacitating low back pain and noted no history of radiation of pain to his legs.  He reported taking over-the-counter pain medication, but denied using a back brace.

Upon physical examination, the examiner noted that the Veteran gave the impression he was in pain and walked guardedly.  He did not use a back brace or cane.  The Veteran's lumbar spine was noted to have good muscle tone with no spasm, although there was evidence of lumbar lordosis.  The range of motion measurements were as follows: forward flexion to 45 degrees with complaint of pain at the end of motion, extension to 10 degrees with complaint of pain at the end of motion, right and left lateral flexion to 10 degrees each, with complaints of pain, and rotation to 10 degrees without pain.  The examiner noted both lower limbs were negative for any neurological deficiency.  X-rays revealed a normal lumbar spine.

The examined made a diagnosis of chronic lumbar sprain with limited motion but without any neurological deficiencies.  He opined that the severity and manifestations of the Veteran's low back disability and the degree of impairment of the disability did not cause incapacity for performing substantially gainful employment.  He further noted that the degree of functional impairment was minimal due to his subjective complaints.  The examiner reported the Veteran had no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance on repetitive use of the spine.  He also noted there was no history of an acute episode of excruciating incapacitating low back pain during the previous twelve months, and the Veteran had minimal impairment of daily occupational activities due to his low back disability.

A review of the record shows that the Veteran receives periodic treatment for his low back disability at the VA Medical Center.  The treatment records indicate that, on occasion, the Veteran receives massage therapy for his low back.  He also receives regular treatment for non-service-connected rheumatoid arthritis.  Range of motion measurements were taken several times at his rheumatology appointments.  In September 2006, the Veteran was noted to have flexion to 40 degrees, extension to 15 degrees, right and left lateral rotation to 20-25 degrees, right lateral bending to 20 degrees, and left lateral bending to 10 degrees.  A June 2007 VA MRI report shows disc herniation at L4-5 and L5-S1, with no significant changes reported in March 2009.  In February 2009, the Veteran was noted to have flexion to 25 degrees, extension to 15 degrees, and right and left lateral bending to 20-30 degrees.  There is no evidence from either of these range of motion tests whether the Veteran experienced pain on motion or any additional limitations due to repetition.

The Board finds that the Veteran is not entitled to a disability rating in excess of 20 percent for the entire period on appeal.  In this regard, the Board acknowledges that there is one measurement indicating the Veteran had forward flexion to 30 degrees or less, from the February 2009 rheumatology examination.  However, during that examination, the range of motion measurements were calculated in a range of degrees and gave no indication of whether the Veteran's subjective complaints of pain were taken into consideration.  Moreover, the measurements were significantly different from those taken from both of the VA examinations, which were very similar to each other.  Because the February 2009 measurements were imprecise and so different from the other range of motion measurements taken during the course of the appeal, the Board does not find them as probative as the other measurements.  His most recent February 2010 VA examination, as well as an earlier March 2007 examination, showed no evidence that the Veteran's forward flexion of the thoracolumbar spine was limited to 30 degrees or less or that he had favorable ankylosis of the entire thoracolumbar spine.  In fact, during his VA examinations, the Veteran's forward flexion was limited, at most, to 40 degrees.  The Board notes that the Veteran's range of motion measurements more closely proximate the criteria for a 20 percent rating, which is his current rating.

The Board notes that the additional limitation the Veteran experiences due to pain on repetition was accounted for by the VA examiners when determining his range of motion.  There is no other probative evidence showing that the Veteran has more limitation of motion than that found at his VA examinations.  Additionally, the Veteran declined experiencing painful flare-ups.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 20 percent for the functional impairment of the Veteran's low back. 

Consideration has been given to assigning an evaluation under Diagnostic Code 5243, for low back disability based on incapacitating episodes rather than limitation of motion.  In this regard, the Board notes that the Veteran has not been diagnosed with an intervertebral disc syndrome.  Further, there is no evidence of record indicating that the Veteran experiences incapacitating episodes which require medically prescribed bed rest.  Therefore, an evaluation based on such is not warranted at this time, and the Veteran is properly rated based on limitation of motion.

The Board has also considered whether a separate compensable rating for neurological impairment in either lower extremity is warranted.  However, the Veteran's neurological findings at his VA examinations were normal, and there is no other evidence of neurological impairment due to the disability.  Therefore, the Board finds that a separate evaluation for a neurological impairment is not warranted for any portion of the initial rating period.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Accordingly, entitlement to an initial rating in excess of 20 percent for a low back disability is denied.

IV. Extra-Schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).

The Court has held that the threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the disability are contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.




ORDER

Entitlement to an initial disability rating in excess of 20 percent for a low back disability is denied.


REMAND

Although the Veteran has not separately appealed a claim for entitlement to a TDIU, the issue has been raised on the record as part and parcel of his increased rating claim for a lumbar spine disability, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Board has jurisdiction over this matter, as well.

During his June 2009 hearing, the Veteran noted that he did not work, although his record shows he previously did.  He did not explain why he was no longer employed.  However, a March 2011 letter from his VA doctor stated that a combination of his service-connected low back disability and his non-service-connected rheumatoid arthritis caused a level of disability that made it difficult for him to be employed.

A review of the record shows that there is very little information of record regarding the Veteran's employment history and his education level.  In addition, the Veteran has not been provided the specific notice required in response to a claim for a TDIU, and the originating agency has not adjudicated the TDIU issue.  Therefore, the Board finds that further action is required of the originating agency before the Board decides the TDIU issue.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should provide all required notice in response to the TDIU claim, to include providing and requesting the Veteran complete and return the appropriate form to claim entitlement to TDIU.

2. Next, the AOJ should undertake any other development it determines to be warranted.

3. Then, the AOJ should adjudicate the Veteran's claim of entitlement to a TDIU.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


